              Case 2:19-cr-00074-RSL Document 77 Filed 09/30/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-74RSL

10                          Plaintiff,                          ORDER
11                     v.
12    MATTHEW BURNS,
13                          Defendant.
14
15         This matter comes before the Court sua sponte. On September 30, 2020, the Court
16 conducted a status conference with the parties. At the hearing, the Court requested additional
17 evidence regarding defendant’s pending “Motion to Withdraw Guilty Plea” (Dkt. #55).
18 Specifically, the Court has requested that defendant’s former counsel, Mr. Gilbert Levy, file a
19 sworn declaration in response to defendant’s claims of ineffective assistance of counsel. See
20 generally Dkts. #55, #70. NOW, THEREFORE,
21         IT IS ORDERED that the attorney-client privilege, as set forth in Rule of Professional
22 Conduct (“RPC”) 1.6, is deemed narrowly waived as to the conduct and competence of Mr.
23 Levy, which has been placed in issue by defendant’s motion to withdraw guilty plea. Cf.
24 Bittaker v. Woodford, 331 F.3d 715, 721-22 (9th Cir. 2003). Mr. Levy is hereby authorized to
25 disclose to the Court and to counsel of record evidence of his otherwise privileged conversations
26 with defendant, and other materials and information regarding his representation of defendant,
27 as related to defendant’s guilty plea and his claims of ineffective assistance of counsel.
28

     ORDER - 1
             Case 2:19-cr-00074-RSL Document 77 Filed 09/30/20 Page 2 of 2




 1         IT IS FURTHER ORDERED that Mr. Levy shall submit his sworn declaration, as
 2 requested by the Court, on or before October 22, 2020. The declaration shall be filed under seal.
 3         IT IS FURTHER ORDERED that, absent any further orders by the Court, the
 4 information provided by Mr. Levy pursuant to this order shall remain confidential and shall be
 5 used by the parties solely for the purposes of litigating the pending motion to withdraw guilty
 6 plea. The evidence provided shall not be admissible against defendant in any other proceedings.
 7 This order shall remain in effect even after the Court has ruled on the motion to withdraw guilty
 8 plea. Both parties retain the right to apply to the Court for modification of this order.
 9         The Clerk of Court is directed to send copies of this order to Mr. Gilbert Levy and to all
10 counsel of record.
11         IT IS SO ORDERED.
12         DATED this 30th day of September, 2020.
13
14                                                    A
                                                      Robert S. Lasnik
15
                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
